By the judgment of the circuit court George Gilmer was awarded compensation, under the Workmen's Compensation Law, for the loss of an eye, computed on the basis of 50 per cent. of his average weekly earnings for a period of 100 weeks; the amount of the award being abated by compensation paid before the filing of the suit. Code of 1923, § 7551(c).
The petitioner's contention here is that the evidence offered on the trial does not sustain the finding made by the trial court that Gilmer "has permanently and totally lost the use of his right eye, within the term and meaning of the Workmen's Compensation Act." This contention cannot be sustained for two reasons:
(1) The return to the writ of certiorari containing the bill of exceptions shows that there was some evidence tending to sustain this finding of fact. Hardisty v. Woodward Iron Co.,214 Ala. 256, 107 So. 837.
(2) The bill of exceptions does not purport to set out all of the evidence, and it will be assumed that there was evidence sufficient to sustain the trial court. Mooneyham v. Herring,210 Ala. 168, 97 So. 638.
The same presumption prevails as to the action of the court in disregarding the alleged settlement.
Writ denied, and judgment affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.